Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-366

IN RE: JIN-HO CYNN,
                       Respondent.
Bar Registration No. 395450                              BDN: 187-13

BEFORE:       Easterly, Associate Judge, and Nebeker and King, Senior Judges.

                                      ORDER
                                (FILED - June 19, 2014)

        On consideration of the certified order suspending respondent from the practice
of law in the state of Virginia for six months, this court’s April 14, 2014, order
directing respondent to show cause why he should not be suspended for a period of
six months as reciprocal discipline, and the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file a response to
this court’s order to show cause or the affidavit as required by D.C. Bar R. XI, §14
(g), it is

      ORDERED that Jon-Ho Cynn is hereby suspended from the practice of law in
the District of Columbia for a period of six months. See In re Sibley, 990 A.2d 483
(D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s period
of suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                           PER CURIAM